 In the Matterof ATLANTA COCA-COLABOTTLING COMPANY, EMPLOYERandINTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS,SALES DRIVERS,LOCAL 859, A. F. L.,PETITIONERCase No. 10-RC-452.-Decided April 26, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing in this case was held beforeM. A. Prowell, hearing officer of the National Labor Relations Board.The hearing officer's rulings made at the hearing are free from preju-The Employer's motion todismissthe petition is denied for reasons hereinafter stated.Upon the entire record in the case, the Board finds :1.The Employer, a Georgia corporation, maintains its office andprincipal place of business in Atlanta, Georgia.It is engaged in thebottling, sale, and distribution of Coca-Cola beverages under thetermsof an agreement with the Coca-Cola Company, a Georgia corpo-ration,which gives the Employeran exclusiveright to market itsproduct inan areawithin a radius of 25 miles from Atlanta.TheCoca-Cola Company of Georgia is solely asalesorganization andrepresents the Coca-Cola Company of Delaware, the original Coca-Cola Company and the owner of the basic rights to the manufactureof Coca-Cola syrup.2The Coca-Cola Company of Delaware main-tainsa plant for the manufacture of syrup in Atlanta, Georgia, whichis the source of the Employer's supply.During the 12-month periodpreceding the date of the hearing, the Employer purchased rawmaterialsconsisting principally of Coca-Cola syrup, crowns, bottles,1The Employer objected to the receipt of the petition in evidence,and at the close ofthe hearing moved to dismiss the petition and amended petition,upon the grounds: (1)that the Petitioner had failed to adduce proof of its compliance with the filing requirementsof Section 9 (f), (g), and(h) of the Act,and (2)that the Petitioner had failed to estab-lish any showing of interest.The receipt of the petition in evidence was not in error.We have consistently held that a showing of interest and proof of compliance with thefiling requirements of the Act are matters for administrative determination,and are notsubject to litigation or collateral attack.SeeMatter of J. I.Case Company,78 N. L. R. B.1043;Matter of Southern Advance Bag and Paper Co., Inc.,75 N. L. R. B. 614;see alsoMatter of Trueman Fertilizer Company,81 N. L. R B. 722 SeeMatter of Raledgh Coca-Cola Bottling Works,80 N. L.R. B. 768.83 N. L. R. B., No. 23.187 188DECISIONSOF NATIONALLABOR RELATIONS BOARDcases, and carbon dioxide gas and water in the amount of approxi-mately $1,000,000, of which approximately 4 percent represents rawmaterials originating, purchased, and shipped to the Employer frompoints outside the State of Georgia .3During the same period thegross sales of the Employer's bottled beverage were valuedin excessof $1,000,000, all of which were sold to retail customers within theState of Georgia.Upon the basis of these facts and the entire record in the case wefind, contrary to the contention of the Employer, that it is engagedin commerce within the meaning of the Act .42.The labor organization named belowclaimsto represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of driver-salesmen and their helpers.However, the Petitioner stated that should the Board decide that theparticular unit requested is inappropriate, the Petitioner asks thatseparate units of driver-salesmen and helpers be established.TheEmployer, in moving to dismiss the petition, contends that the re-quested unit is inappropriate upon the sole ground that driver-sales-men are supervisors as defined in the Act.There are employed at the present time some 80 driver-salesmen.The-route operations of driver-salesmen are under the immediate su-pervision of route managers and the sales activities of the driver-salesmenunder the supervision of one of the vice presidents in chargeof sales.There are several intermediate levels of supervision.Eachdriver-salesman is assigned to a route or territory and is responsiblefor the sale and delivery by truck of the bottled beverage, the solicitingof new business, the collecting of monies due on sales made, and theselling of incidental merchandise such as coolers and advertising,matter.The driver-salesmanis also required to service the coolers.His duties require him to attend periodic sales meetings conducted bythe sales manager or other official.He has no prescribed work sched-ule, but generally leaves the plant each morning between 7: 30 and 8: 00o'clock and returns whenever his day's work is finished.However,in common with other production,and maintenance employees, he isrequired to punch a time clock when he leaves in the morning andupon his return in the afternoon.Other than during the peakseason,I In addition to the purchase of raw materials used in the manufacture of the beverage,the record indicates that the Employer purchased during the year 1948,coolers of an ap-proximate value of at least $300,000, all of which were obtained directly from manufac-turers located outside the State of Georgia.4SeeMatter of Rockford Coca-Cola Bottling Company,81 N. L. R. B. 579. ATLANTA COCA-COLA BOTTLING COMPANY189he averages about 30 hours of work a week.Upon returning to theplant, he is required to prepare the daily report of his activities andmust settle his financial accounts with the cashier before leaving for theday.A driver-salesman receives a weekly salary of $45 to start, withan immediate increase after the satisfactory completion of a 90-daytraining period; thereafter he receives automatic increases during thenext 5 years until he reaches a maximum of $55 per week.He iseligible to participate in an employee retirement plan and is entitledto other benefits such as vacations.Each driver-salesman isnormally assisted in his work by one helperwho performs manual labor only.Helpers are hired at the plant bythe individual in charge of loading and unloading operations, whoalso exercises general supervision over all helpers.On occasions, whenno helpers are available from the plant pool, and a driver-salesman isin need of a helper, the driver-salesman will hire one while out on hisroute, subject to the later approval of the helpers' supervisor whenthe hiring is reported.Subject to the same approval, a driver-sales-man may dismiss a helper whom he considers undesirable.However,the direction by the driver-salesmenof the simple activities of theirindividual helpers is routine in character,5 and in our opinion theirauthority does not exceed that of a skilled craftsman with respect to asingle helper working under his direction."Under the circum-stances, including the fact that each normally has only one helper,we are of the opinion that driver-salesmenare not supervisors of "em-ployees" within the meaning or intendment of the Act.7We find that all driver-salesmenand helpers employed by the Em-ployer at its Atlanta, Georgia, plant, excluding all clerical andprofessional employees, watchmen or guards, and supervisors as de-fined in the Act, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National Labor6SeeMatterof Dr.Pepper Bottling Company,78 N. L.R. B. 1261.6 SeeMatter of WilliamC.MeredithCompany,Inc.,74 N.L. R. B. 1064,1067, 1068;Matter of Rodgers-Wade Manufacturing Company,69 N. L. It. B. 264, 266-267;Matter ofDuval Texas Sulphur Company,53 N. L. It. B. 1387, 1390-1391.7Cf.Matter of Roanoke Coca-Cola Bottling Works, Inc.,72 N.L. It. B. 733,735-736;Matter of Distributors Association of the Norfolk Area,73N. L.R. B. 656.660-661. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations- Board Rules and Regulations-Series 5, as amended,among the employees in the unit found appropriate in paragraph num-bered 4, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction of Election, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, but excluding thoseemployees who have since quit or been. discharged for cause and havenot been rehired or reinstated prior to the date of the election, andalso excluding employees on strike who are not entitled to reinstate-ment, to determine whether or not they desire to be represented, forpurposes of collective bargaining, by International Brotherhood ofTeamsters,Chauffeurs,Warehousemenand Helpers,Sales Drivers,Local 859, A. F. L.I "